DETAILED ACTION
This Office Action is responsive to communications of application received on 9/28/2021. The disposition of the claims is as follows: claims 1-13 are pending in this application. Claims 1 and 13 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-167908 and 2021-101589 filed in Japan on 10/2/2020 and 6/18/2021 respectively.  Receipts of the subject certified copy of the priority document from participating IP office on 11/8/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/28/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “background unit”, “reading unit”, “switching unit”, “setting unit”, “determination unit” and “calculation unit” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0020108 A1 to Nakayama et al.
As to claim 1, Nakayama discloses an image reading device (image reading device 9 of figure 1) comprising: 
a background unit (opposing member 93; figure 2) configured to be a background in reading of a recording medium (paragraph 0061); 
the background unit (93) including: 
a first region that is black (931/934 black; paragraph 0075 and figures 3-5); and 
a second region that is different from the first region (reference plane member 991; figure 5); 
a reading unit (image reading unit 92; figure 2) configured to: 
read an image with the background unit as the background; and generate a read value based on a result of reading the image with the background unit (read and generate image data; paragraph 0062); and 
circuitry configured to correct the read value based on a reference value generated by the reading unit by reading the second region of the background unit (shading correction using reference plane member 991; paragraphs 0062 and 0091).
As to claim 2, Nakayama further discloses a switching unit configured to switch a color of the first region according to a type of the recording medium (change roller color based on passage mode or medium thickness; paragraph 0075).
As to claim 4, Nakayama further discloses wherein the recording medium and the second region of the background unit are white (white medium is an inherit property of the paper medium P; paragraphs 0045-0047 and white reference plane member 991; paragraph 0091).
As to claim 9, Nakayama further discloses wherein the first region includes a region in which the recording medium passes (931 of figure 5), and wherein the second region includes a region at a position out of the first region (991 of figure 5).
As to claim 10, Nakayama further discloses wherein the circuitry is configured to correct based on the reference value generated by the reading unit by reading the second region (shading correction using reference plane member 991; paragraphs 0062 and 0091).
As to claim 11, Nakayama further discloses wherein the background unit includes a roller (931 of figure 3 and paragraph 0075).
As to claim 12, Nakayama further discloses wherein the reading unit includes a line sensor (image sensor unit 923; paragraph 0068).
As to claim 13, Nakayama discloses an image forming apparatus (MFP 500 of figure 1) comprising: 
an image forming device configured to form an image on a recording medium (100 of figure 1 and paragraphs 0036-0036); 
a background unit configured to be a background in reading of a recording medium with the image formed by the image forming device; the background unit including: a first region that is black; and a second region that is different from the first region; a reading unit configured to: read the image with the background unit as the background; and generate a read value based on a result of reading the image with the background unit; and circuitry configured to correct the read value based on a reference value generated by the reading unit by reading the second region of the background unit (please see similar rejection to claim 1 above).
Allowable Subject Matter
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675